Exhibit 10.2

 

 

 

SUPPLEMENTAL AGREEMENT

by and among

ATAX TEBS HOLDINGS, LLC, as owner,

STERN BROTHERS & CO, as underwriter,

MIZUHO CAPITAL MARKETS LLC, as initial noteholder,

and

U.S. BANK NATIONAL ASSOCIATION, as trustee

Dated as of September 24, 2020

Relating to:

$103,500,000
ATAX TEBS Holdings, LLC

Taxable Secured Notes
2020 Series A

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SUPPLEMENTAL AGREEMENT

THIS SUPPLEMENTAL AGREEMENT (this “Supplemental Agreement”), dated as of
September 24, 2020, is by and among ATAX TEBS HOLDINGS, LLC, a limited liability
company organized and existing under the laws of the State of Delaware (the
“Owner”), STERN BROTHERS & CO., a corporation duly authorized and validly
existing under the laws of the State of Missouri (“Stern Brothers”), and any
owner of any of the Notes (as defined herein) which is a permitted transferee of
Stern Brothers, including MIZUHO CAPITAL MARKETS LLC (“Mizuho”) as initial
purchaser of the Notes from Stern Brothers on the date hereof (collectively, the
“Noteholder”) and U.S. BANK NATIONAL ASSOCIATION, as Trustee (together with its
successors hereunder, the “Trustee”).

WITNESSETH:

WHEREAS, pursuant to that certain Indenture of Trust, dated as of September 24,
2020 (as amended, restated and/or supplemented from time to time, the
“Indenture”), between the Owner and the Trustee, the Owner is issuing
$103,500,000 in aggregate principal amount of its Taxable Secured Notes 2020
Series A (the “Notes”);

WHEREAS, Stern Brothers has agreed to purchase the Notes and upon such purchase
immediately sell the Notes to Mizuho upon satisfaction of certain conditions,
including the execution and delivery of this Supplemental Agreement;

WHEREAS, the Owner, Stern Brothers and Mizuho desire to set forth their
agreement as to the terms of their lender/borrower relationship represented by
Stern Brothers’ initial purchase and Mizuho’s ownership of the Notes, as
provided in this Supplemental Agreement;

WHEREAS, the Trustee, at the direction of Mizuho, which is hereby given, desires
to evidence its consent to this Supplemental Agreement by executing and
delivering this Supplemental Agreement;

WHEREAS, all capitalized terms used herein and not defined herein shall have the
meanings ascribed thereto in Exhibit A hereto or in the Indenture, as
applicable.

NOW THEREFORE, for and in consideration of the foregoing premises, and the
mutual covenants and agreements hereinafter set forth, the Owner, Stern
Brothers, Mizuho and the Trustee hereby agree as follows:

Section 1.Representations, Warranties and Covenants of Owner.  To induce Stern
Brothers to purchase the Notes and to enter into this Supplemental Agreement and
to induce Mizuho to purchase the Notes from Stern Brothers and to enter into
this Supplemental Agreement, and for other good and valuable consideration, the
Owner makes the following representations and warranties:

(a)Organization and Power. The Owner is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, is in compliance with all legal requirements applicable to doing
business in the

 

--------------------------------------------------------------------------------

 

jurisdictions where its business requires it to be in compliance, and is under
no legal disability.  The Owner is not a “foreign person” within the meaning of
§1445(f)(3) of the Code.

(b)Due Authorization and Execution. The Owner has lawful power and authority to
issue the Notes, to enter into this Supplemental Agreement and each of the other
Note Documents to which it is a party and to carry out its obligations hereunder
and thereunder, and has duly authorized the execution, delivery and performance
of this Supplemental Agreement and each of the other Note Documents to which it
is a party.

(c)Execution and Delivery. The issuance of the Notes, and the Owner’s execution
and delivery of this Supplemental Agreement and the other Note Documents to
which it is a party and its performance of or compliance with the terms and
conditions thereof will not, in any material respect, conflict with or result in
a breach of any of the terms, conditions or provisions of, or constitute a
default under, any agreement to which the Owner is a party or by which it or any
of its property is bound, nor to its knowledge conflict with, or result in a
breach of, any of the terms, conditions or provisions of or constitute a default
under, the Operating Agreement, or under any order, rule or regulation
applicable to the Owner or any of its property of any court or governmental
body, nor result in the creation or imposition of any Lien, charge or
encumbrance of any nature whatsoever, other than Permitted Liens, upon any of
the property or assets of the Owner under the terms of any instrument or
agreement to which the Owner is a party.

(d)Consents Obtained. No consent, authorization or approval, except such
consents, authorizations or approvals as have been obtained prior to the
issuance of the Notes or execution and delivery of this Supplemental Agreement
and the other Note Documents, from any pertinent governmental, public or
quasi-public body or authority, is necessary for the issuance of the Notes or
the due execution, delivery and performance by the Owner of this Supplemental
Agreement and the other Note Documents; provided, however, that no
representation is made with respect to any state securities or “blue sky” laws.

(e)Valid and Binding Obligations.  Assuming the due execution and delivery by
the other parties thereto, this Supplemental Agreement and the other Note
Documents to which it is a party constitute the legal, valid and binding
obligations of the Owner, enforceable against the Owner in accordance with their
respective terms, subject to applicable bankruptcy, insolvency or similar laws
generally affecting the enforcement of creditors’ rights or by general
principles of equity, and except as enforceability may be limited by applicable
securities laws or public policy.

(f)Voluntary Acts.  The Owner is entering into this Supplemental Agreement and
the other Note Documents to which it is a party freely and voluntarily with the
advice of legal counsel of its own choosing, and has freely and voluntarily
agreed to the terms, provisions and undertakings set forth in this Supplemental
Agreement and such other Note Documents.

 

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

(g)Outstanding Principal Amount of Notes.  As of the date hereof, the Notes are
being issued in the principal amount of $103,500,000. The Owner has no defenses,
counterclaims or offsets with respect to such principal amount.

(h)No Defaults. The Owner is in compliance in all material respects with all the
terms and conditions of the Notes and the other Note Documents, and no default
or event which, with the giving of notice or the lapse of time or both, would
become a default or event of default has occurred and is continuing under the
Note Documents.

(i)No Actions Pending or Threatened.  There are no actions, suits or proceedings
pending or, to the knowledge of the Owner, threatened against the Owner, at law,
in equity, in arbitration or before or by any court, board, commission, agency
or instrumentality of any federal, state or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which
involve the existing Class B Certificate, the Collateral, the Notes or the
transactions contemplated by this Supplemental Agreement or the other Note
Documents.

(i)Use of Note Proceeds.  The proceeds from the sale of the Notes will be used
and applied in accordance with the terms and conditions of the Indenture.

(k)Authority of the Sole Member.  America First Multifamily Investors, L.P. is
the sole member (the “Sole Member”) of the Owner. The Sole Member has the power
and authority to cause the Owner to execute and deliver this Supplemental
Agreement and the other Note Documents to which the Owner is a party, and to
perform such other matters and things provided to be performed by it in this
Supplemental Agreement and in such other Note Documents.

(1)ERISA.  Neither the Owner nor any ERISA Affiliate maintains a Plan nor
contributes to or has ever contributed to a Multiemployer Plan.

Section 2.Representations and Warranties of Mizuho and Stern Brothers.  

(a)To induce the Owner to enter into this Supplemental Agreement, Mizuho
represents that:

(i)Mizuho is a limited liability company duly organized and validly existing
under the laws of the State of Delaware.  

(ii)Mizuho is duly authorized to execute and deliver this Supplemental
Agreement.

(iii)Mizuho has freely and voluntarily agreed to the terms, provisions and
undertakings set forth in this Supplemental Agreement.

(iv)This Supplemental Agreement and the other documents executed by Mizuho in
connection with this Supplemental Agreement, constitute the legal, valid and
binding obligations of Mizuho enforceable in accordance with their respective
terms, except as such enforceability and the availability of certain

 

-3-

 

 

 

 

 

--------------------------------------------------------------------------------

 

rights and remedies provided for therein may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
or by general principles of equity limiting the availability of equitable
remedies, and except as enforceability may be limited by applicable securities
laws or public policy.

(b)To induce the Owner to enter into this Supplemental Agreement, Stern Brothers
represents that:

(i)Stern Brothers is a corporation duly organized and validly existing under the
laws of the State of Missouri.

(ii)Stern Brothers is duly authorized to execute and deliver this Supplemental
Agreement.

(iii)Stern Brothers has freely and voluntarily agreed to the terms, provisions
and undertakings set forth in this Supplemental Agreement.

(iv)This Supplemental Agreement and the other documents executed by Stern
Brothers in connection with this Supplemental Agreement constitute the legal,
valid and binding obligations of Stern Brothers enforceable in accordance with
their respective terms, except as such enforceability and the availability of
certain rights and remedies provided for therein may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
or by general principles of equity limiting the availability of equitable
remedies, and except as enforceability may be limited by applicable securities
laws or public policy.

(v)Stern Brothers (a) is a dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934 and is a “qualified institutional buyer” under
Rule 144A(a)(iii) for purposes of the transactions contemplated hereby, (b) has
agreed to serve the limited role of dealer intermediary and riskless principal
by purchasing the Notes for the purpose of immediate resale to Mizuho under Rule
144A, and (c) is making no recommendation to Mizuho concerning an investment in
the Notes.

Section 3.Covenants of Owner.

(a)Administrative Fee.  The Owner agrees to pay to Stern Brothers on or prior to
the Closing Date, the sum of $20,000 in immediately available funds.

(b)Indemnification.  The Owner shall indemnify, defend and hold Stern Brothers,
Mizuho, the Noteholder Representative, and their respective Affiliates and any
of their respective shareholders, partners, members, managers, directors,
officers, employees or agents (collectively, “Mizuho Parties”), and any other
Noteholder, its Affiliates and any of their respective shareholders, partners,
members, Sole Members, directors, officers, employees or agents (collectively,
“Noteholder Parties”), harmless from and against any and all losses,
liabilities, claims, damages, expenses, obligations,

 

-4-

 

 

 

 

 

--------------------------------------------------------------------------------

 

penalties, actions, judgments, suits, costs or disbursements of any kind or
nature whatsoever, including the reasonable fees and actual expenses of their
counsel (collectively, “Losses”), in connection with (i) any investigative,
administrative, mediation, arbitration, or judicial proceeding by or against the
Owner or the Collateral, whether or not any Mizuho Party or Noteholder Party is
designated a party thereto, commenced or threatened at any time and in any way
related to the Collateral or the execution, delivery or performance of any Note
Document, other than internal audits or investigations; (ii) any proceeding
instituted by any Person claiming a lien on or interest in the Collateral (other
than Permitted Liens); and (iii) any brokerage commissions or finder’s fees
claimed by any broker or other party (other than through Stern Brothers, Mizuho,
the Noteholder or their Affiliates) in connection with the Notes, the Collateral
or any of the transactions contemplated in this Supplemental Agreement or in the
Note Documents, including, but not limited to, those arising from the joint,
concurrent or comparative negligence of the Owner, the Trustee, Stern Brothers,
any Mizuho Party or any Noteholder Party, except to the extent any of the
foregoing is caused by the gross negligence or willful misconduct of Stern
Brothers, any Mizuho Party or Noteholder Party (whether sole, joint, concurrent,
comparative or otherwise), in which event the Owner shall not be liable under
this Section to Stern Brothers, such Mizuho Party or such Noteholder Party to
the extent such Losses were caused by such Person’s (or its agent’s) gross
negligence or willful misconduct.

(c)Costs of Defense, Etc.  If any action or proceeding is commenced with respect
to the Collateral or the transactions contemplated by the Note Documents to
which action or proceeding Stern Brothers, the Noteholder Representative,
Mizuho, any other Noteholder or any of their respective Affiliates, as
applicable, is made a party or in which it becomes necessary to defend or uphold
the Security Interest or the Obligations, the Owner shall, on demand, reimburse
Stern Brothers, the Noteholder Representative, Mizuho and/or such other
Noteholder or Affiliate, as applicable, for all reasonable out-of-pocket
expenses including, without limitation, reasonable attorneys’ fees and
disbursements and appellate attorneys’ fees and disbursements, incurred by Stern
Brothers, the Noteholder Representative, Mizuho and/or such other Noteholder or
Affiliate, as applicable, in connection with such action or proceeding, together
with interest thereon at the Default Rate from the date that is ten (10) days
after such demand until the same are paid to Stern Brothers, the Noteholder
Representative, Mizuho and/or such other Noteholder or Affiliate, as applicable.

(d)Costs of Administration and Enforcement.  The Owner agrees to pay all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements and appellate attorneys’ fees and disbursements) of Stern
Brothers, Mizuho and the Noteholder Representative incidental to the
negotiation, execution and delivery of this Supplemental Agreement and the other
Note Documents or incurred in connection with any Event of Default or Potential
Default, any requested waiver or consent hereunder or amendment of any of the
Note Documents or the enforcement of any provision hereof, or the enforcement,
compromise, workout, restructuring or settlement of this Supplemental Agreement,
any other Note Document or the Obligations, or for defending or asserting the
rights and claims of Stern Brothers, the Noteholder Representative, Mizuho and
any other Noteholder, as applicable, in respect

 

-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

thereof, by litigation or otherwise.  All rights and remedies of Stern Brothers,
the Noteholder Representative, Mizuho and any other Noteholder, as applicable,
shall be cumulative and may be exercised singularly or
concurrently.  Notwithstanding anything herein contained to the contrary, the
Owner, to the extent allowable by applicable law: (i) waives any right (A) to at
any time insist upon, or plead, or in any manner whatsoever claim or take any
benefit or advantage of any stay or extension or moratorium law, any exemption
from execution or sale of the Collateral or any portion thereof, whenever
enacted, nor at any time hereafter in force, which may affect the covenants and
terms of performance of this Supplemental Agreement or any of the other Note
Documents; provided such language shall not be deemed to limit any force majeure
rights the Owner may have with respect thereto, (B) to claim, take or insist
upon any benefit or advantage of any law now or hereafter in force providing for
the valuation of the Collateral, or any part thereof, prior to any sale or sales
thereof which may be made pursuant to any provision herein, or pursuant to the
decree, judgment or order of any court of competent jurisdiction, or (C) after
any such sale or sales, to claim or exercise any right under any statute
heretofore or hereafter enacted to redeem the property so sold or any part
thereof, and (ii) hereby expressly waives all benefit or advantage of any such
law or laws which may, and covenants not to, hinder, delay or impede the
execution of any power herein granted or delegated to the Noteholder
Representative or any Noteholder, and agree to suffer and permit the execution
of every power as though no such law or laws had been made or enacted.  The
Owner, for itself and all who may claim under it, waives, to the extent allowed
by applicable law, all right to have the Collateral marshaled upon any
foreclosure thereof.

(e)Due on Sale and Encumbrance; Transfers of Interests.  Without the prior
written consent of Mizuho:

(i)except as otherwise permitted by the release provisions of this Supplemental
Agreement, the Owner shall not (A) directly or indirectly sell, transfer,
convey, mortgage, pledge or assign any interest in the Collateral or any part
thereof, or direct or permit any such action; or (B) except for Permitted Liens
and  liens, security interests and other rights arising in connection with the
Note Documents, further encumber, grant a lien on or grant any other interest in
the Collateral or any part thereof, or direct or permit any such action; and

(ii)there shall be no change in the Sole Member or members of the Owner nor any
amendment to the Operating Agreement or governing documents among the same.

(f)Execution of Additional Documents; Further Assurances.  The Owner will
execute and deliver such additional instruments and perform such additional acts
as may be necessary, in the reasonable opinion of the Noteholder Representative,
to carry out the intent hereof and of the other Note Documents, or to perfect or
give further assurances of any of the rights granted or provided for herein or
in the other Note Documents. The Owner shall promptly (i) cure any defects in
the execution and delivery of the Note Documents and (ii) execute and deliver,
or cause to be executed and delivered, all such other documents, agreements and
instruments as the Noteholder

 

-6-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Representative may reasonably request to further evidence and more fully
describe the collateral for the Notes; to correct any factual misstatements
and/or omissions in the Note Documents; to perfect, protect or preserve any
Liens created under any of the Note Documents; or to cause to be made any
recordings, file any notices or obtain any consents as may be necessary or
appropriate in connection therewith.

(g)No Plans.  Neither the Owner nor any ERISA Affiliate shall at any time
maintain a Plan or contribute to a Multiemployer Plan.  Consequently, no ERISA
Event has occurred or will occur while the Notes or any other Obligation remains
unpaid or unsatisfied.

(h)Legal Existence; Etc.  The Owner shall preserve and keep in full force and
effect its entity status, franchises, rights and privileges under the laws of
the State of its formation, and all qualifications, licenses and permits
applicable to the ownership of the Collateral. The Owner shall not wind up,
liquidate, dissolve, reorganize, merge or consolidate with or into, or convey,
sell, assign, transfer, lease or otherwise dispose of all or substantially all
of its assets. The Owner shall provide prompt notice to the Trustee and the
Noteholder Representative of any change in its name or jurisdiction of
formation. The Owner shall maintain its separateness as an entity, including
maintaining separate books, records and accounts and observing corporate and
partnership formalities independent of any other entity, shall pay its
obligations with its own funds and shall not commingle funds or assets with
those of any other entity.

(i)Limitation on Other Debt.  The Owner shall not, without the prior written
consent of the Noteholder Representative, create, incur or assume any Debt
whether secured, unsecured, recourse or non-recourse, prior, parity or
subordinate, fixed or contingent, other than (i) its obligations contemplated by
the Note Documents and (ii) other Debt, in writing, approved in advance by the
Noteholder Representative in its sole discretion.

(j)Notice of Certain Events.  The Owner shall promptly notify the Noteholder
Representative in writing of (i) any Potential Default or Event of Default,
together with a detailed statement of the steps being taken to cure such
Potential Default or Event of Default; (ii) any notice of default received by
the Owner under other obligations relating to the Collateral or the Class B
Certificates, or otherwise material to the Owner’s business; and (iii) any
threatened or pending legal, judicial or regulatory proceedings which could have
a material adverse effect on the Owner or the Collateral.

(k)Right of Access to Records.  The Noteholder Representative and its duly
authorized agents, attorneys, accountants and representatives shall also be
permitted, at all reasonable times and upon reasonable notice, to examine the
books and records of the Owner with respect to the Collateral.

(l)Reporting Duties.  To the extent such items are not otherwise provided to the
Noteholder Representative pursuant to the terms of the Note Documents, the Owner
hereby agrees to provide or cause to be provided, to Noteholder Representative
(i) copies of any and all notices, reports, demands, declarations or other
similar items

 

-7-

 

 

 

 

 

--------------------------------------------------------------------------------

 

received by the Owner or its affiliates related to or provided under the terms
of the Class B Certificates or the TEBS Documents, promptly following receipt
thereof, and (ii) within ten (10) Business Days (or such longer period as may be
necessary to compile and deliver such information) after demand, any other
information reasonably requested by Mizuho or the Noteholder Representative.

(m)Compliance with Laws; Use.  The Owner has to the best of its knowledge, and
at all times shall have, all material permits, licenses, exemptions and
approvals necessary for the transaction of its business.  

(n)Note Documents.  The Owner shall not amend, modify, terminate or grant any
waiver under, or consent to, permit or suffer to occur any action or omission
which results in, or is equivalent to, an amendment, modification or grant of a
waiver under any of the Note Documents to which the Owner is a party, without
the prior written consent of the Noteholder Representative.

(o)Post-Closing Covenants.  Following the occurrence and during the continuance
of any Event of Default, upon the written request of the Noteholder
Representative, the Owner agrees to use commercially reasonable efforts to seek
and obtain any consents required from Freddie Mac to effectuate the transfer of
ownership of the Collateral and/or the Class B Certificates to the Trustee for
the benefit of the Holders of the Notes, or to the Holders of the Notes, as
directed by the Noteholder Representative.

Section 4.Redemption of Notes.  The Notes shall be subject to redemption as set
forth in Article IV of the Indenture.

Section 5.Events of Default.

(a)Each of the following shall constitute an “Event of Default” under this
Supplemental Agreement and each of the other Note Documents

(i)The sale, transfer, conveyance, pledge, mortgage, encumbrance or assignment
of any part or all of the Collateral other than a Permitted Lien; or

(ii)The occurrence of an “event of default” or “Event of Default” as defined in
any of the other Note Documents following any applicable grace period contained
in such documents; or

(iii)The Owner’s failure to perform or observe any of the agreements and
covenants contained in this Supplemental Agreement or in any of the other Note
Documents to which the Owner is a party (other than any payment obligations
under any of the Note Documents or transfers and encumbrances referenced under
Section 5(a)(i)), and the continuance of such failure for thirty (30) days after
notice by the Noteholder Representative or the Trustee to the Owner; however,
subject to any shorter period for curing any failure by the Owner as specified
in any of the other Note Documents, the Owner shall have an additional sixty
(60) days to cure such failure if (A) such failure does not involve

 

-8-

 

 

 

 

 

--------------------------------------------------------------------------------

 

the failure to make payments on a monetary obligation; (B) such failure cannot
reasonably be cured within thirty (30) days; (C) the Owner is diligently
undertaking to cure such default; and (D) the Owner has provided the Trustee and
the Noteholder Representative with security reasonably satisfactory to the
Trustee and the Noteholder Representative against any interruption of payment or
impairment of collateral as a result of such continuing failure; or

(iv)Any representation or warranty made by the Owner in this Supplemental
Agreement or any other Note Documents to which the Owner is a party proves to be
untrue in any material respect when made or deemed made.

Notwithstanding anything to the contrary contained herein, (w) the notice and
grace periods described in Section 5(a)(iii) hereof shall not apply to any of
the Events of Default described in the other subsections of Section 5(a), (x) in
no event shall any of the notice and/or grace periods provided for in this
Section or in any of the other Note Documents be considered to be in addition to
any other notice or grace period provided herein or therein, and (y) any
applicable notice or grace period shall run concurrently with and not in
addition to any other notice or grace period to which the Owner shall be
entitled either hereunder or under any of the other Note Documents, and (z) in
the event there are different notice or grace periods in this Section and any
other Note Document for the same occurrence or failure to perform, the shortest
such period shall control.

(b)Remedies.  Upon the happening of an Event of Default, the Noteholder
Representative shall have the right, in addition to all the remedies conferred
upon Mizuho and/or any other Noteholder, as applicable, by law or equity or the
terms of any Note Document, to notify the Trustee of such Event of Default in
writing and to direct the Trustee in writing to exercise any and all remedies
under the Note Documents.

Section 6.Relationship of Parties.  Except as specifically set forth herein,
nothing in this Supplemental Agreement shall be construed to alter the existing
relationship between the Owner and the Trustee as set forth in the Note
Documents.  This Supplemental Agreement is not intended, nor shall it operate or
be construed, to create a partnership or joint venture relationship between the
parties hereto.

Section 7.Entire Agreement; Modification of Agreement.  This Supplemental
Agreement and the other Note Documents constitute the entire understanding of
the parties to each such document with respect to the subject matter hereof and
thereof.  This Supplemental Agreement may not be modified, altered or amended
except by an agreement in writing signed by each party hereto, with the prior
written consent of the Noteholder Representative.  THIS SUPPLEMENTAL AGREEMENT
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ACTUAL OR ALLEGED PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT UNDERSTANDINGS OR AGREEMENTS OF THE PARTIES,
WRITTEN OR ORAL, EXPRESSED OR IMPLIED, OTHER THAN A WRITING WHICH EXPRESSLY
AMENDS OR SUPERSEDES THIS SUPPLEMENTAL AGREEMENT EXECUTED BY THE PARTIES
HERETO.  THERE ARE NO UNWRITTEN ORAL UNDERSTANDINGS OR AGREEMENTS AMONG THE
PARTIES.

 

-9-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Section 8.Notices.  All notices and other communications required or
contemplated hereunder shall be (a) in writing; (b) deemed to have been given
(i) upon personal delivery; (ii) one (1) Business Day (as such term is defined
in the Indenture) after such notice is sent by a reputable overnight courier
service; (iii) three (3) days after mailing by United States certified or
registered mail, return receipt requested; or (c) upon receipt of an electronic
mail transmission to be promptly confirmed and followed by United States mail,
in each case with (as applicable) postage, courier or delivery charges prepaid
and addressed as follows:

 

The Owner:

ATAX TEBS Holdings, LLC

152 West 57th Street

4th Floor

New York, NY 10019

Attention:  Ken Rogozinski, CIO

Phone: (212) 896-9184

Email: ken.rogozinski@greyco.com

 

and

 

ATAX TEBS Holdings, LLC

Suite 211

14301 FNB Parkway

Omaha, NE 68154

Attention:  Jesse Coury, CFO

Phone: (402) 952-1233

Email: Jesse.Coury@greyco.com


With a  copy to (which copy shall not constitute notice to the Issuer):

Conal L. Hession

Kutak Rock LLP

1650 Farnam Street

Omaha, NE  68102

Phone: (402) 346-6000

Email: conal.hession@kutakrock.com


The Trustee:

 

 

 

U.S. Bank National Association
100 Wall Street, STE 600

New York, NY 10005

Attention: James W. Hall

Phone: (551)427-1335

Email: james.hall2@usbank.com

 

 

-10-

 

 

 

 

 

--------------------------------------------------------------------------------

 

If to Mizuho:

Mizuho Capital Markets LLC
1271 Avenue of the Americas
New York, New York 10020
Attention:  Julian Rudin, Esq.


Phone:(646) 949-9692
E-mail: julian.rudin@mizuhogroup.com

With a  copy to (which copy shall not constitute notice to the Noteholder
Representative):

Greenberg Traurig LLP
1717 Arch Street, Suite 400
Philadelphia, Pennsylvania 19103
Attention: Dianne Coady Fisher
Phone:  (215) 988-7802
E-mail: FisherD@gtlaw.com

 

If to Stern Brothers:

Stern Brothers & Co.

8000 Maryland Avenue, Suite 800

St. Louis, MO 63105.

Attention:  Tom Gibson
Telephone  (303) 364-2229
E-mail:  tgibson@sternbrothers.com

 

or to such other address as may be specified by notice given as required
herein.  If to any other Noteholder, to the address or addresses provided by
such Noteholder to the Trustee and Owner from time to time.

Section 9.Construction of Ambiguities.  Each party hereto and its counsel have
reviewed and revised (or requested revisions of) this Supplemental Agreement and
have participated in the drafting hereof; accordingly, the normal rule of
construction that any ambiguities are to be resolved against the drafting party
shall not be applicable in the construction and interpretation of this
Supplemental Agreement or any amendments hereof or exhibits hereto.

Section 10.Severability.  If any term or provision of this Supplemental
Agreement or an application thereof to any Person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Supplemental
Agreement, or the application of such term or provision to Persons or
circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Supplemental Agreement shall be valid and enforceable to the fullest extent
permitted by law.

Section 11.Full Recourse Liability.  The Owner has full recourse and personal
liability for all of its obligations under this Supplemental Agreement and the
other Note Documents.  In particular and not in limitation of the foregoing, (i)
Mizuho (or the Trustee or Noteholder, as applicable) shall retain all rights
which Mizuho (or the Trustee or Noteholder, as applicable) may have under
Sections 506(a), 506(b), 111l(b), as amended, or any other provisions of the
United States Bankruptcy Code to file a claim for the full amount of the
obligations secured by the Collateral or to require that all collateral required
pursuant to the Note Documents continue to secure all of the Obligations in
accordance with the Note Documents and (ii) the Owner agrees and acknowledges
that it shall continue to be liable for the payment of the Obligations in the
event an Event of Bankruptcy shall occur with respect to the Owner.

 

-11-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Section 12.Limitation on Liability of Stern Bothers’ and Mizuho’s Officers,
Employees, etc.  Any obligation or liability whatsoever of Stern Brothers,
Mizuho or any other Noteholder or any of such persons respective Affiliates, as
applicable, which may arise at any time under this Supplemental Agreement or any
other Note Document shall be satisfied, if at all, out of Stern Brothers,
Mizuho’s or such Noteholder’s, as applicable, property and assets only.  No such
obligation or liability shall be personally binding upon, nor shall resort for
the enforcement thereof be had to, the property or assets of any of Stern
Brothers’, Mizuho’s any other Noteholder’s or any such person’s respective
Affiliates’, as applicable, shareholders, directors, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.

Section 13.Rights and Remedies Cumulative.  The rights and remedies arising
under and contained in this Supplemental Agreement shall be separate, distinct
and cumulative, and none of them shall be in exclusion of the other.  All
remedies arising under or contained in this Supplemental Agreement shall be in
addition to every other remedy now or hereafter existing at law, in equity or by
statute, or under any of the Note Documents.  Neither any course of dealing by
the Noteholder Representative or the Trustee nor any failure or delay on its
part to exercise any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right or privilege.

Section 14.Successors and Assigns.  The covenants and obligations in this
Supplemental Agreement shall bind, and the benefits and advantages hereof shall
inure to, the parties hereto and their respective heirs, legal and personal
representatives, executors, administrators, successors and permitted
assigns.  This Supplemental Agreement may not be assigned by the Owner without
the prior written consent of the Noteholder Representative.  This Supplemental
Agreement is freely assignable by Stern Brothers, Mizuho or the Noteholder, as
applicable.

Section 15.Counterparts.  This Supplemental Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same instrument.  This
Supplemental Agreement is solely for the benefit of the Owner, Stern Brothers,
the Trustee, the Noteholder Representative, Mizuho and any future Noteholder,
and no provision hereof shall be deemed to confer rights on any other person or
entity.

Section 16.Time of the Essence.  TIME IS OF THE ESSENCE as to the Owner’s
observance and performance of each and every one of its agreements and
undertakings contained in this Supplemental Agreement.

Section 17.Voluntary Waiver of Automatic Stay.  THE OWNER HEREBY AGREES THAT IN
THE EVENT THE OWNER COMMENCES A CASE UNDER THE UNITED STATES BANKRUPTCY CODE (11
U.S.C. § 101, ET SEQ., AS AMENDED, THE “BANKRUPTCY CODE”), OR IF A CASE IS
COMMENCED AGAINST THE OWNER THEREUNDER, MIZUHO AND/OR ANY OTHER NOTEHOLDER, AS
APPLICABLE, OR THE TRUSTEE SHALL THEREUPON BE ENTITLED, AND THE OWNER SHALL
CONSENT, TO RELIEF FROM ANY AUTOMATIC STAY IMPOSED BY SECTION 362

 

-12-

 

 

 

 

 

--------------------------------------------------------------------------------

 

OF THE BANKRUPTCY CODE, OR OTHERWISE, ON OR AGAINST THE RIGHTS AND REMEDIES
OTHERWISE AVAILABLE TO MIZUHO AND ANY OTHER NOTEHOLDER, AS APPLICABLE, OR THE
TRUSTEE UNDER THIS SUPPLEMENTAL AGREEMENT, THE INDENTURE, AND UNDER APPLICABLE
LAW, TO ALLOW MIZUHO AND ANY OTHER NOTEHOLDER, AS APPLICABLE, OR THE TRUSTEE TO
PURSUE SUCH REMEDIES.  THE OWNER FURTHER AGREES THAT IT SHALL, IMMEDIATELY UPON
THE REQUEST OF THE NOTEHOLDER REPRESENTATIVE OR THE TRUSTEE, TAKE ALL ACTIONS
NECESSARY TO AFFORD SUCH RELIEF TO MIZUHO OR ANY OTHER NOTEHOLDER, AS
APPLICABLE, OR THE TRUSTEE, INCLUDING WITHOUT LIMITATION, TO EXECUTE SUCH
DOCUMENTS AND TO FILE SUCH PAPERS AS MIZUHO OR ANY OTHER NOTEHOLDER, AS
APPLICABLE, OR THE TRUSTEE DEEM NECESSARY AND APPROPRIATE TO OBTAIN SUCH RELIEF.

Section 18.Governing Law.  THIS SUPPLEMENTAL AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT UNDER, AND TOGETHER WITH ANY DISPUTES OR CONTROVERSIES ARISING OUT OF
OR RELATING TO THIS SUPPLEMENTAL AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND
APPLICABLE FEDERAL LAW, WITHOUT REGARD TO CHOICE OF LAW RULES OTHER THAN NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401 (OR ANY SUCCESSOR STATUTE THERETO).

Section 19. Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION (WITHOUT SUBMITTING TO ARBITRATION), THE PARTIES HERETO, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR LITIGATION (WHETHER AS CLAIM, COUNTER-CLAIM, AFFIRMATIVE DEFENSE
OR OTHERWISE) BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
SUPPLEMENTAL AGREEMENT, THE INDENTURE OR THE OTHER NOTE DOCUMENTS.  EACH OF THE
PARTIES REPRESENTS AND ACKNOWLEDGES THAT IT HAS REVIEWED THIS PROVISION WITH ITS
LEGAL COUNSEL.

Section 20.Damages.  NONE OF STERN BROTHERS, MIZUHO, THE NOTEHOLDER
REPRESENTATIVE, THE NOTEHOLDERS OR THEIR RESPECTIVE AFFILIATES SHALL BE
RESPONSIBLE OR LIABLE TO THE OWNER, THE TRUSTEE OR ANY OTHER PERSON OR ENTITY
FOR ANY PUNITIVE, EXEMPLARY, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOST
PROFITS OR LOST REVENUES WHICH MAY BE ALLEGED AS A RESULT OF THIS SUPPLEMENTAL
AGREEMENT.

 

-13-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Section 21.Sale of Notes and Secondary Market Transaction.  At the Noteholder
Representative’s request, the Owner shall use reasonable efforts to satisfy the
market standards reasonably required in the marketplace or by the Noteholder
Representative in connection with one or more sales or assignments of all or a
portion of the Notes or participations therein or securitizations of single or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or a portion of the Notes (each such sale, assignment and/or
securitization, a “Secondary Market Transaction”); provided that the Owner shall
not incur any third party or other out-of-pocket costs and expenses in
connection with a Secondary Market Transaction, including the costs associated
with the delivery of any provided information or any opinion required in
connection therewith, and all such costs including, without limitation, any
costs associated with receiving a rating on the Notes, shall be paid by the
Noteholder, and shall not materially modify the Owner’s rights or obligations.

Section 22.Termination.  This Supplemental Agreement shall terminate upon
payment in full of the Notes, and simultaneous thereto, the Trustee will release
all Liens and security interests in the Collateral or any part thereof existing
for the benefit of Mizuho or any other Noteholder; provided that if the
Noteholder Representative has a good faith reason to believe the Owner will have
any obligation pursuant to Section 3(b) hereof, then such Liens and security
interests shall not be released until the Owner has provided other security for
such obligations or made other arrangements reasonably acceptable to the
Noteholder Representative for the protection of the Noteholders.

Section 23.Payments Set Aside.  To the extent that any payment is made to or for
the benefit of the Trustee, Mizuho or any other Noteholder, or the Trustee,
Mizuho or any other Noteholder exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Mizuho or any other Noteholder in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any law or regulation relating to
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws and regulations or otherwise, then to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.

Section 24.Electronic Signature; Electronically Signed Document.  For purposes
hereof, “electronic signature” means a manually signed original signature that
is then transmitted by electronic means; “transmitted by electronic means” means
sent in the form of a facsimile or sent via the Internet as a pdf (portable
document format) or other replicating image attached to an email message; and
“electronically signed document” means a document transmitted by electronic
means and containing, or to which there is affixed, an electronic
signature.  The parties agree that the electronic signature of a party to this
Supplemental Agreement (or any amendment or supplement of this Supplemental
Agreement) shall be as valid as an original signature of such party and shall be
effective to bind such party to this Supplemental Agreement.  The parties agree
that any electronically signed document (including this Supplemental Agreement)
shall be deemed (i) to be “written” or “in writing,” (ii) to have been signed,
and (iii) to constitute a record established and maintained in the ordinary
course of

 

-14-

 

 

 

 

 

--------------------------------------------------------------------------------

 

business and an original written record when printed from electronic
files.  Such paper copies or “printouts”, if introduced as evidence in any
judicial, arbitral, mediation or administrative proceeding, will be admissible
as between the parties to the same extent and under the same conditions as other
original business records created and maintained in documentary form.  Neither
party shall contest the admissibility of true and accurate copies of
electronically signed documents on the basis of the best evidence rule or as not
satisfying the business records exception to the hearsay rule.

Section 25.Conflict.  The Owner, Stern Brothers, the Trustee and Mizuho hereby
agree and acknowledge that the terms and conditions of this Supplemental
Agreement, and the obligations of the Owner hereunder, are intended to be
supplemental to and not in derogation of the terms and conditions of the other
Note Documents, and the obligations of the Owner thereunder.

Section 26.Purchase by Stern Brothers.

(a)Subject to the terms and conditions set forth in this Agreement, Stern
Brothers hereby agrees to purchase $103,500,000 of Notes from the Owner and the
Owner hereby agrees to sell such Notes to Stern Brothers when, as and if issued,
in exchange for payment of the purchase price of $103,500,000.  Subsequent to
the initial purchase of the Notes, Stern Brothers hereby agrees to sell
$103,500,000 in principal amount of the Notes to Mizuho and Mizuho agrees to
purchase all (but not less than all) of the Notes from Stern Brothers for the
purchase price of  $103,500,000.

(b)The Notes will (i) be issued in accordance with the applicable procedural and
substantive requirements of the Indenture and (ii) have the payment-related
terms (that is, the dated date, maturity date, interest rates, interest payment
dates and redemption provisions) set forth therein.  As a condition to the sale
of the Notes, Mizuho will execute and deliver an Investor Letter to the Trustee
and the Owner on the Closing Date.

Section 27.Reliance; Failure to Perform; Consequences.  Each of the parties
hereto acknowledges that Stern Brothers and Mizuho have agreed (subject to the
terms and conditions of this Supplemental Agreement) to purchase the Notes and
is entering into and will enter into this Supplemental Agreement and other
contracts with other parties in reliance upon fulfillment and satisfaction of
the respective obligations of the parties under this Supplemental Agreement and
the Note Documents. In the event of a failure to fulfill or a breach of any of
the terms, provisions or conditions of this Supplemental Agreement or the Note
Documents (or any of them) Stern Brothers and Mizuho shall have no
responsibility or other obligation of any nature or kind to purchase, retire,
refund or otherwise repay the Notes in whole or in part.

 

 

[Remainder of page intentionally left blank]




 

-15-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Owner has caused this Supplemental Agreement to be
executed by its duly authorized officer, Mizuho has caused this Supplemental
Agreement to be executed by a duly authorized officer of its Sole Member, Stern
Brothers has caused this Supplemental Agreement to be executed by its duly
authorized officer, and the Trustee has caused this Supplemental Agreement to be
executed by its duly authorized signatory, all as of the date first above
written.

 

ATAX TEBS HOLDINGS, LLC,

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Jesse Coury

Title:

 

Chief Financial Officer

 

 

 




 

S-1

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

STERN BROTHERS & CO.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

S-2

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

MIZUHO CAPITAL MARKETS LLC,

a Delaware limited liability company

 

By: Mizuho Securities USA LLC, in its capacity as

 

manager

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Mirza Kafedzic

 

Title:

 

Managing Director

 

 




 

S-3

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TERMS CONSENTED TO:

 

U.S. BANK NATIONAL

 

 

ASSOCIATION, as Trustee

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

S-4

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

DEFINITIONS

Capitalized terms used in this Agreement shall have the respective meanings
assigned thereto in the body of this Agreement or in this Exhibit A, as
applicable.  Capitalized terms used herein and not defined herein (including in
this Exhibit A) shall have the respective meanings assigned thereto in the
Indenture.

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such specified Person.  For purposes of this definition, “control”
when used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by agreement, contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Code of 1986” or “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the regulations, rulings and proclamations promulgated or proposed
thereunder.

“Debt” shall mean, for any Person, without duplication: (a) all indebtedness of
such Person for borrowed money, for amounts drawn under a letter of credit, or
for the deferred purchase price of property for which such Person or its assets
is liable; (b) all unfunded amounts under a loan agreement, letter of credit, or
other credit facility for which such Person would be liable, if such amounts
were advanced under the credit facility; (c) all amounts required to be paid by
such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests; (d) all
indebtedness guaranteed by such Person, directly or indirectly; (e) all
obligations secured by any Lien on any property of such Person, whether or not
the obligations have been assumed; (f) current liabilities in respect of
unfunded benefits under employee benefit, retirement or pension plans; (g) all
obligations under leases that constitute capital leases for which such Person is
liable; and (h) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.

“Default Rate” shall mean the lesser of (a) the maximum rate of interest allowed
by applicable law and (b) fifteen percent (15%) per annum (computed on the basis
of a 360-day year for the actual number of days elapsed).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Owner, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

 

A-1

 

 

 

 

 

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Owner or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Owner, any ERISA Affiliate or a Plan administrator of
notice from the PBGC relating to an intention to terminate any Plan or Plans or
to appoint a trustee to administer any Plan; (f) the incurrence by the Owner or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Owner or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” shall have the meaning set forth in Section 5 hereof.

“Interest” shall mean, collectively, any interest, including, but not limited
to, any interest accrued at the Default Rate, due and payable with respect to
the Notes.

“Mizuho” shall mean Mizuho Capital Markets LLC.

“Mizuho Party” or “Mizuho Parties” shall have the meaning set forth in
Section 3(b).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” shall mean, collectively, the total indebtedness secured by the
Collateral and all other obligations of the Owner under the Note Documents.

“Operating Agreement” means the Limited Liability Company Agreement for ATAX
TEBS Holdings, LLC, dated as of September 9, 2020, as the same me\a be amended,
modified or supplemented from time to time.

“Owner” shall mean ATAX TEBS Holdings, LLC, a limited liability company
organized and existing under the laws of the State of Delaware  and its
permitted successors and assigns.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

 

A-2

 

 

 

 

 

--------------------------------------------------------------------------------

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Owner or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Potential Default” shall mean any event or condition which, with the giving of
notice, the passage of time, or both, would constitute an Event of Default

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

 

 

A-3

 

 

 

 

 